Case 0:21-cv-60789-JIC Document 1-1 Entered on FLSD Docket 04/12/2021 Page 1 of 5




          COMPOSITE
          EXHIBIT A
Case 0:21-cv-60789-JIC Document 1-1 Entered on FLSD Docket 04/12/2021 Page 2 of 5

  Exhibit A-1
Case 0:21-cv-60789-JIC Document 1-1 Entered on FLSD Docket 04/12/2021 Page 3 of 5

  Exhibit A-2
Case 0:21-cv-60789-JIC Document 1-1 Entered on FLSD Docket 04/12/2021 Page 4 of 5

  Exhibit A-3
              Case 0:21-cv-60789-JIC Document 1-1 Entered on FLSD Docket 04/12/2021 Page 5 of 5

Exhibit A-4
